Mr. Justice Morris
delivered the opinion of the Court:
The controversy is over the sum of 32 cents. Why such a ease should be brought to this court, when there is no substantial principle of law involved, is not apparent. It would appear to be an abuse of the right of appeal. And why the appellee did not prevent such abuse and the expense of appeal by remitting the paltry sum in controversy from the verdict and having judgment entered for the principal sum of only $3,185, passes our comprehension. It would appear as if both parties delighted in the pleasure of appeal.
The ease does not deserve serious consideration. It is plain that there is no foundation for the appeal, and no foundation for the motion in arrest of judgment, upon the denial of which the appeal is based. The claim of the declaration is for $3,185 and interest. The verdict is for $3,185.32. The 32 cents must be regarded as the amount of interest allowed. How the jury reached this amount, it is unnecessary to conjecture. Under the declaration they could have allowed considerably more, perhaps even several hundreds of dollars. Interest amounting to 32 cents was plainly within the scope of the declaration. The judgment will be affirmed, with costs. And it is so ordered.